                             IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON

TAMERA K. POWELL,                                              Case No. 2:18-CV-02169-BR

                               PLAINTIFF,
                                                            ORDER ON STIPULATED
         v.                                               MOTION FOR FEES AND COSTS

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                               DEFENDANT.


         Plaintiff Tamera K. Powell filed a stipulated motion, seeking an award of $5,267.80 in

attorney's fees and $400 in costs. For the reasons set forth in the stipulated motion, supporting

affirmation, and good cause shown, IT IS HEREBY ORDERED as follows:

         I.       Plaintiff is granted attorney's fees in the amount of $5,267.80 under the Equal

         Access to Justice Act ("EAJA"), 28 U.S.C. § 2412, and $400 in costs. Any award of

         EAJA fees shall be subject to offset under the Treasury Offset Program (31 U.S.C.

         § 3716(c)(3)(B)) pursuant to Astrue v. Ratliff, 130 S. Ct. 2521, 2528-29 (2010).

LET JUDGMENT BE ENTERED ACCORDINGLY.

         DATED this~-'--- day of ' : , ( ~ 2 0 1                      .
Page 1        ORDER ON STIPLUATED MOTIOFORFEES AND COSTS
              [1: l 8-cv-02169-BR]
                                       AnnaJ.Brown/
                                       United State~D~strict Judge
Presented by:
                                                ~,v
Isl Daniel S. Jones
Law Office of Charles E. Binder
and Harry J. Binder, LLP
485 Madison A venue, Suite 501
New York, NY 10022
(212)-677-6801
Fax (646)-273-2196
Fedcourt@binderlawfirm.com
PROHAC VICE

Isl Jenna L. Mooney
JENNA L. MOONEY, OSB #99324
1300 SW Fifth A venue, Suite 2300
Portland, OR 97201-5630
Phone: 503-241-2300
Fax: 503-778-5299
Email: jennamooney@dwt.com




Page 2      ORDER ON STIPLUATED MOTION FOR FEES AND COSTS
            [1: 18-cv-02169-BR]
